ORDER

PER CURIAM:
AND NOW, this 21st day of March, 1996, the Petition for Voluntary Resignation is granted and, pursuant to Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Richard Arthur Bramhall, Jr., be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to November 13, 1995; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.